ORDER
PER CURIAM.
Appellants, Cynthia Barry and her minor daughter, Sheena Barry (“appellants”), appeal the judgment of the Circuit Court of St. Louis County following a jury trial. Appellants filed a personal injury action against respondent, John T. Whitney (“respondent”). The claim arose out of an automobile accident. The jury assessed fifty percent of fault to appellant Cynthia Barry and fifty percent of fault to respondent. In addition, the jury found appellant Cynthia Barry’s damages to be $0.00 and appellant Sheena Barry’s damages to be $2,500. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).